COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  FEDERAL CORPORATION, INC.,
                                                  §
                 Appellant,
                                                  §
  v.                                                              No. 08-16-00095-CV
                                                  §
  DESIREE TRUHLAR, CARLOS                                           Appeal from the
  ALVAREZ, ROSENDO AGUILAR,                       §
  JENNIFER BUTLER, MARIA T. RUIZ,                               County Court at Law #3
  AUDEN TERCERO, LUCIA                            §
  CERECERES, ROBERTO RODRIGUEZ,                                 of El Paso County, Texas
  PRISCILLA RODRIGUEZ and LIBERTY                 §
  MUTUAL FIRE INSURANCE                                         (TC# 2014DRCV1401)
  CORPORATION,                                    §

                  Appellees.                      §

                                          OPINION

       Federal Corporation, Appellant, a Taiwanese manufacturer, sold tires to two wholesale

distributors in the United States, one in California (Tire Dealer’s Warehouse), the other in

Mississippi (Dunlap & Kyle). Desiree Truhlar, Carlos Alvarez, Rosendo Aguilar, Jenifer Butler,

Maria T. Ruiz, Auden Tercero, Lucia Cereceres, Roberto Rodriguez, Priscilla Rodriguez and

Liberty Insurance, Appellees, claim a Federal tire failed and caused an accident in Texas in which

three people were killed and two others injured, all Texas residents. The tire at issue was shipped

from Taiwan to a Tire Dealer’s Warehouse, in Phoenix, Arizona, but allegedly purchased in Texas.

       After it was sued, Federal filed a special appearance. Appellant contends the subject tire
was sold in Taiwan. Appellant asserts it is a Taiwanese company with no contacts in Texas, and

therefore, specific jurisdiction cannot stand because mere placement in the stream of commerce

and foreseeability is not enough to uphold the trial court’s finding of specific jurisdiction.

Appellees refute Appellant’s argument, claiming Appellant purposefully availed itself of Texas’

jurisdiction by placing their tires in the stream of commerce in Texas. Appellees point to

Appellant’s purposeful activities in Texas: (1) shipping tires directly to Texas; (2) sending

promotional materials to Texas distributors; (3) meeting with distributors in Texas once or twice

a year; (4) assisting Texas residents in purchasing tires with their Texas distributors; (5)

administering an interactive website for inquiries from Texas residents or tire distributors; (6)

advertising on their website where their Texas distributors can be located; and (7) communicating

regularly with their Texas distributors.

       The trial court denied Appellant’s special appearance, found Appellant’s contacts with

Texas satisfy the requisites of specific jurisdiction and this interlocutory appeal followed. The

question is whether the State of Texas can assert personal jurisdiction over a non-resident

defendant, Federal Corporation, a Taiwanese company, in this products liability suit. We affirm.

                        FACTUAL AND PROCEDURAL SUMMARY

                                    Federal Corporation, Inc.

       Appellant is a Taiwanese corporation; all their officers are Taiwan citizens, the board of

directors has never held a meeting in Texas, nor have any of Appellant’s business activities been

controlled by any Texas person or entity. Appellant has never been a resident of Texas or

authorized to do business in Texas, does not have a registered agent for service of process, or a

license to do business in Texas. Appellant has never owned real or personal property in Texas;


                                               2
does not maintain bank accounts in Texas; does not operate any facilities in Texas; does not pay

income or employment tax in Texas; and does not have any employees, agents, sales

representatives, or subsidiaries in Texas. Appellant also avers they have never transacted business

in Texas, marketed their tires in Texas, advertised in Texas, designed or manufactured tires for

sale in Texas, or manufactured other equipment for sale in Texas. Last, Appellant claims it has not

established any channels for providing regular advice to customers in Texas nor marketed any tires

through a distributor who has agreed to serve as a sales agent in Texas.

                                         The Subject Tire

       The unchallenged evidence demonstrates this wrongful death case arose from an

automobile accident in Ector County on July 22, 2013. Appellees here, plaintiffs and intervenors

in the trial court, allege the cause of the accident was the failure of a Federal tire due to a tread

separation. The alleged defective tire at issue, a Federal Couragia M/T 35 X 12.50 R18 LT, was

designed and manufactured in Taiwan near the end of 2011. The subject tire, according to

Appellees, was purchased at Tire Club USA of El Paso, Texas.

       Mr. Dawu Chen, Appellant’s director of Global Sales and Marketing, was deposed in

January 2016. Chen was questioned regarding computer screen shots showing bar code numbers

on tires which give Appellant the ability to track where a particular tire is sold within the United

States. Documents referenced in his deposition show potential locations where Appellant shipped

the subject tire from Taiwan. The bar code on the subject tire was incomplete and missing some

digits; according to Chen, Appellant took the bar code numbers that were visible to find out all the

potential bar code numbers which could apply, and where all of those potential tires were shipped.

Only two possible tire types fit the bar code of the subject tire, and based on the information for


                                                 3
those two types, Appellant determined all of those two types of tires were “meant to be shipped”

to Tire Dealers Warehouse in Phoenix, Arizona. However, Appellant cannot determine for sure

whether those tires were in fact shipped only to Arizona.

                                Federal Tires Distributed in Texas

       Appellant admits it sells to two companies that distribute tires in Texas. One is Tire

Dealer’s Warehouse, which has its headquarters in Ohio. In a sworn declaration made by Chen

and attached to Appellant’s answer subject to its special appearance, Appellant acknowledges it

manufactured the subject tire and sold it to Tire Dealer’s Warehouse in Compton, California.

According to Appellant, Tire Dealer’s Warehouse in Compton, California, shipped the tire to its

location in Phoenix, Arizona. The subject tire was sold “Free on Board” (F.O.B.) in Taiwan

meaning that title to the tire is transferred to Tire Dealer’s Warehouse at the time it was loaded on

the ship in Taiwan. Appellant maintains Tire Dealer’s Warehouse had exclusive control over the

distribution and final destination of the subject tire once title transferred in Taiwan. Appellant

contends they have no control or any involvement in the decision as to where Tire Dealer’s

Warehouse ultimately sends or sells the tire. However, Appellant admits that some of the tires sold

to Tire Dealer’s Warehouse have “eventually” made their way into Texas. Appellant asserts there

is no evidence demonstrating Appellant placed the subject in the stream of commerce in Texas.

According to Appellant, they did not intend or expect the subject tire would be sold in Texas or to

a Texas resident. The second distributor is Dunlap & Kyle of Batesville, Mississippi, which

includes Gateway Tires (Gateway) of Carrollton, Texas and Hesselbein Tires Southwest

(Hesselbein) of San Antonio, Texas. Appellant ships tires purchased by Dunlap & Kyle directly to

Gateway and Hesselbein. Appellant asserts they have no control or any decision making authority


                                                 4
regarding the ultimate destination of the tires sold to Dunlap & Kyle. All tire orders delivered to

Gateway and Hesselbein are paid by Dunlap & Kyle.

         Further, Appellant states they have no distribution agreement with any of the distributors

and have never exercised control over the marketing practices of these distributors. Appellant

asserts they have never made any direct sale to any end-user in Texas, and according to Chen, the

number of tires shipped to Texas amounted to between .4% and 1.4% of Appellant’s global sales.

         Chen supervises Appellant’s employees who communicate with Texas distributors. From

2009 through 2014, Appellant employed nine sales managers and team members who were

responsible for Texas, including Charles Hsu and Elic Liu. These employees contacted Texas

distributors directly and were responsible for ensuring Texas distributors had what they required

and the shipping of their orders was correct. Mr. Chen, when asked if those distributors were

selling tires in Texas, responded, “We don’t know exactly what they do with our tires.” On follow-

up, he was asked whether tire facilities in Texas “would primarily be marketing to Texas customers

. . . ?” Chen replied, “[W]e actually—we don’t know every detail [of] what they do in Texas.”

Chen agreed distributors in Texas under parent company Dunlap & Kyle distributed Appellant’s

tires.

         Documents in the record indicate Appellant contacted tire dealers in Texas to inquire about

selling Federal tires. For example, Appellant’s representative in Taiwan, Alex Lu, emailed Doug

Robinson in Carrollton, Texas and “Mr. Mullino,” in Mesquite, Texas, inquiring about whether

they would be interested in selling Federal tire products. Chen testified the email indicates

Appellant has several companies it ships its tires to, and Mr. Mullino could contact those

companies to obtain Federal tires. Chen also clarified although Appellant’s contract is with Dunlap


                                                  5
& Kyle in Mississippi, they ship directly to the state of Texas. Appellant also communicated with

employees of Hesselbein and shipped tires directly to Hesselbein in Texas.

       According to Chen, Appellant ships its tires to Texas, California, Oregon, South Carolina,

and New Jersey, along with a few other states, but not all fifty states.

                                     Delivery of Tires to Texas

       The record includes some twenty-nine sets of shipping documents of tires sold to Hercules

Tire and Rubber of Ohio, but delivered to Tire Dealer’s Warehouse’s locations in San Antonio,

Irving, and Houston, Texas. According to Appellant, Tire Dealer’s Warehouse is a division of

Hercules Tire and Rubber of Ohio. The invoices and shipping documents reflect the exporter is

Appellant, while the importer is Hercules, and the terms are F.O.B. Taiwan with payment due sixty

days from the bill of lading date. The invoices cover a period from March 23, 2013, through

November 14, 2013, in which it appears 11,251 tires were sent. The sales total of twenty-eight of

these invoices is approximately $1,144,174 for the nine-month period.

       Another twenty-five invoices pertaining to Dunlap & Kyle reflect tires were shipped

directly to either Carrollton or San Antonio, Texas. These tires were delivered to Gateway in

Carrollton and Hesselbein in San Antonio. The invoices cover a period from April 30, 2013

through August 12, 2014 with 15,726 tires shipped to Texas. The sales total of twenty-three of the

invoices is $1,743,159 for the sixteen-month period. The terms of the sale are “DDP Carrolton,

Texas,” or “DDP San Antonio, Texas,” and payment is seventy-five days from bill of lading date.

       Chen explained in his deposition that “DDP” means “delivery duty paid;” in other words,

Appellant handles “the entire transportation including ocean transport and inland transport to the

door of anywhere where our customer wants us” to deliver the tires. Chen stated when tires are


                                                  6
sold DDP, Appellant covers “the cost of the tire”, and “inland transportation cost in Taiwan, ocean

freight, and inland transportation cost in the United States, and import duty.” Chen explained when

tires are shipped in this manner, and if, for example, the container of tires is unloaded in California,

the container is transported either by rail or truck to Texas. As the tires travel across Texas, they

are owned by Appellant until they are delivered to their ultimate destination, and ownership

transfers upon delivery. While Appellant’s tires are in transit throughout Texas, Appellant insures

the tires against loss or accident.

        Chen explained that shipping documents and invoices for their products are prepared by

Appellant. Chen pointed out the Texas distributors are not Federal tire dealers, but “[c]ompanies

in Texas where we ship our tires.” Chen when asked about the individual email recipients of Texas

distributors, replied, “Well, we believe they are […] they are involved in Federal tires, but whether

they stay there, we don’t know exactly.” When asked to clarify, he stated, “We don’t know where

they live, okay. We know they are working for those companies, and they are the ones that we

need to maintain contact.” When pressed, “You know that some of those people work in the state

of Texas, true?” He answered, “I believe so. I can’t just say that.” Chen stated Federal maintains

constant communications with businesses in Texas to handle the shipments.

        Chen stated Appellant shipped tires to Texas after July 31, 2009 (the beginning of the

discovery period), and in 2010, 2011, 2012, 2013. Chen further acknowledged Dunlap & Kyle,

whom they invoiced for the shipped tires, have businesses in Texas to which Appellant ships

Federal tires directly from Taiwan. Chen also stated many pertinent documents related to

Appellant’s shipping history in Texas are lost because Appellant does not adhere to any file

retention policy because they do not have an interest in retaining documents.


                                                   7
                         Federal’s Advertising and Marketing in Texas

         The record reflects, and Appellant does not dispute, it sent the following advertising

materials to Dunlap & Kyle Co. Inc. On July 3, 2014, Appellant sent free of charge to Carrollton,

Texas:

         5 Couragia A/T Banners
         2 Couragia F/X Banners
         100 Tread Depth Gauge key chains
         40 Mobile One Touch stands
         100 stickers
         60 Catalogues
         50 Couragia XUV Flyers
         50 Couragia M/T Flyers

Another invoice to Dunlap & Kyle reflects on July 24, 2013, free of charge, Appellant sent 14,000

cards to Carrollton, Texas, which the invoice described as a “promotional item.”

         In a March 5, 2010, email by Doug Robinson, sales manager at Gateway Tire of Texas, to

Elic Liu, North American Team Executive, Global Sales Division, at Federal, Robinson asked, “I

saw in the Tire Business magazine that you have showroom displays for the Federal line. Are these

available to D & K?” Liu responded, “[I]n regards to the displays of Federal line, we are surely

welcome you [sic] to have our image corner to be displayed in your retail store, that is also our

new concept called ‘store in store’ for promoting Federal brand, kindly let me check with our

marketing dept. for the details, and get back to you soon.”

         On July 1, 2010, in an email to Elic Liu at Federal from Doug Robinson at Gateway,

Robinson asked for “more brochures, posters, stickers, banners, etc. sent to Farmers Branch.”

Robinson said “We are doing good with the [F]ederal line and our customers are asking for these.”

Liu replied, “You got it! I will try to arrange some of these promotional items into next available

container to Farmers Branch, and we appreciate your efforts in making Federal brand more

                                                8
valuable to the end-users.” Robinson replied, “No problem Elic[,] I am happy to do so[.] Federal

is a good tire and I look forward to a long relationship and you do a great job for us!!”

       On January 21, 2014, Charles Hsu, Appellant’s North American Sales Team Manager,

Global Sales Division, sent an email to twenty individuals, including Robinson at Gateway and

Chris Pope of Dunlap & Kyle in San Antonio, Texas, regarding a survey on Federal tires. The

survey stated,

       Dear Valued Customer:

       Federal is planning to develop a new MT product that targets mainly at the pick up
       and sports utility market. We have tentatively set up 3 benchmarks and 28 sizes to
       fit the market demand. Furthermore, we would like to conduct a survey on
       benchmark products to enable an early finalization of our line up.

Included in the survey were numerous questions regarding the general opinion of the “present

Couragia M/T.” The survey asked for estimated demand for twenty-seven different types of

Federal tires, including response options for annual quantities estimated and target prices.

       The survey also included a one-page “Client Satisfaction Survey.” The customer service

survey provided five responses ranging from “below standard” through “excellent,” and asked the

recipient to rate fifteen categories of Appellant’s products and services, including the following:

service representatives’ expertise, responsiveness, and claim adjustments; quality and design of

promotional items, and advertising exposure, and delivery schedule and correctness. It also asked,

“How often do you expect our service people to visit you?”

       Chen discussed the survey in his deposition. According to him, the purpose of this

“questionnaire” was to gauge demand for potential products Appellant may produce in the future,

what the survey recipient thinks about Appellant’s current products, and what products their

customers need.

                                                 9
       In an email sent March 4, 2010, Liu provided an updated price list with new released sizes

to Dennis King, Richard Dunlap, and John King. The following day, Robinson asked Liu, “Could

you do Howard and myself a big favor. For your EVO line in 18-20” fitments do you have a list

of targeted vehicles. This would help us very much in deciding which tires to order and stock. You

could also send a list of targeted OE replacement for the other tires too.” Liu responds, “Please

allow me a few days to gather the information of the fitment in our EVO line[.]” On March 13,

2010, Robinson emailed Liu “re: The fitment information” asking, “Any update?”

       In October 2011, Liu sent an email to eleven individuals including Doug Robinson of

Gateway and Terry Steinhouse of Hesselbein Tire in Lubbock, Texas. The email stated, “We are

planning to change the speed rating for the size of 31 x 10.5 R15 M/T from R to Q rated. Please

let us know would it be acceptable in your market.” Steinhouse responds, “Would be ok with us.”

       A January 7, 2011 email from Chris Pope at Hesselbein in San Antonio, Texas, to Liu asks,

“Please see if you can ship me another few hundred of these ASAP.” In another email to Pope

dated January 21, 2010, Liu states,

       Good day! Please find enclosed PI for both of [the] below orders, kindly sign and
       return to us for confirmation, please also double check with the price of 195/60 R15
       88H-FD1, it should be [redacted], not [redacted] as appeared on your order form.

Liu also asks for the address of Hesselbein’s warehouse in McAllen, Texas.

       In another email regarding orders, Pope states, “The price of the 195/60R 15 is off but I

need special pricing on that size. You do not offer it in the ss657 design. Please make this happen

for me.” Liu responds:

       Thank you for letting us know your below concern, please understand we have been
       facing the challenges in increasing trend of natural rubber (it is now [redacted]/ton),
       increase in freight costs (please [see] attached notice from shipping company), as
       well as devaluation of US dollars, all these giving us a great deal of pressure on our

                                                 10
       costs. However, I have noticed, we have been receiving good orders from you,
       especially in PCR lines, and this is certainly a good start at the beginning of this
       year, we would like to see this momentum can be [sic] continued, in order to give
       you our best support and after thorough discussion with our managements, the best
       offer we can do is [redacted] for 1,000 units, please kindly bear with us in light of
       these obstacle [sic] we are trying to conquer.

Pope counters, “I really need better on that one size. Can you help?” Liu replies, “While waiting

for your feedback on the 195/60 R15 (FD1), please advise if we could confirm you other sizes you

were ordered into our system, so that we can start with production planning[.]”

       Liu then writes:

       As per our conversation on the phone, [redacted] will be confirmed offer for
       195/60R 15 FDI, please do understand we do this for partnership and to support
       you with the full line purchasing, in addition this price will only [be] valid for these
       two orders (PO# HS 15902 & PO# HS 15904) only, as I have previously explained
       we have been facing a great challenge on our cost structure, hope you can
       understand that the more we sale at this price the more lost we get. Lastly, please
       resent [sic] the signed PI with the amended price, so that we can confirmed [sic] in
       to [sic] our system, thank you in advance!

Pope then indicates his approval via a subsequent email.

                           Federal’s Warranty on Tires Sold in Texas

       Chen testified Federal has a process for warrantying its tires, which it grants to its

distributors like Dunlap & Kyle, and is then “pass[ed] on to … the user [of the tire].” An email

from Charles Hsu to Chris Pope on February 11, 2014, addresses the M/T tire warranty process.

Hsu states:

       [I]n the future, if you have any single MT claim [tire], we will provide you the
       warranty for a set of MT (although it shouldn’t be happening more often than before
       since we have made the changes on MT), however, based on this MT warranty, we
       need a proof of invoice/receipt or any identification that you have had given your
       customer another set of MT as compensate in the future. Please don’t take me
       wrong that I am not trusting you that you are giving a set of MT tire to your
       customer for compensate [sic], I know the way you are handling on the MT claim
       for your customer that even your customer had claim for 1 MT, you would still

                                                 11
       compensate them for at least 2MT or even 1 set MT. Therefore, if there’s any MT
       claim in the future, please claim them by following the claim procedure as usual
       but please make sure to include a proof of invoice/receipt or any identification so
       we can proceed the warranty for you.

An email dated December 29, 2011, from Scott A. Lyon of Hesselbein to Elic Liu attaches a PDF

document referring to adjustment claims.

                             Federal Representative Trips to Texas

       The evidence of travel by Federal employees to meet with Texas distributors is undisputed

and the record contains copies of airline tickets, boarding passes, car rental receipts, and hotel

receipts. The evidence in the record of Appellant’s travel to Texas during the relevant discovery

period includes the following dates, employees, and locations:

       April 12, 2010       Liu, Anting        Boarding pass, Miami to Houston

       August 4             Liu, Anting        Boarding pass, Los Angeles to Dallas/Fort
       Worth

       August 5             Liu, Anting        Boarding pass, Dallas/Fort Worth to
       Detroit

       August 7, 2011       Liu, An Ting       Avis car rental receipt, Dallas/Fort Worth

       August 7, 2011       Liu, An Ting       Holiday Inn receipt, Dallas

       August 7, 2011       Liu, Anting        Boarding pass, Cleveland to Dallas/Fort
       Worth

       August 8, 2011       Liu, Anting        Checked baggage receipt, Dallas

       August 8, 2011       Liu, Anting        Holiday Inn receipt, Houston

       August 8, 2011       Liu, Anting        Boarding pass, Dallas/Fort Worth to
       Houston

       August 9, 2011       Liu, Anting        Checked baggage receipt, Houston

       [illegible]          Liu, Anting        Boarding pass, Houston to San Francisco

                                               12
       March 25, 2012        Liu, Anting         Holiday Inn receipt, San Antonio

       March 26, 2012        Liu, Anting         Holiday Inn receipt, Addison

       March 26, 2012        Liu, Anting         Boarding pass, San Antonio to Dallas/Fort
       Worth

       March 27, 2012     Liu, Anting            Checked baggage receipt, Dallas/Fort
       Worth to Los Angeles

       March 16-19, 2013 Liu, Anting             Holiday Inn receipt, Addison

       March 14              Hsu, Mingte         Boarding pass, Detroit to San Antonio

       March 18              Hsu, Mingte         Boarding pass, San Antonio to Dallas/Fort
       Worth

       March 19              Hsu, Mingte         Boarding pass, Dallas/Fort Worth to Los
       Angeles

       March 19, 2014        Hsu, Mingte         Checked baggage receipt, Dallas/Fort
       Worth

In addition, there are what appear to be ledger entries that purport to pay for the travel to Texas on

the following dates: August 7-8, March 15-19, and March 25-26, in unspecified years. The places

of travel in the ledger reflect Dallas, Houston, San Antonio, and Addison.

       The record also contains emails discussing the proposed trips by Appellant’s employees.

Charles Hsu, the North America Sales Team Manager, Global Sales Division, emailed Chris Pope

at Dunlap on February 20, 2014 asking if they could meet on March 19 in San Antonio. Pope

replied, “Yes[,] I will be in the [S]an Antonio office that day.” A second email from Hsu advises

Doug Robinson of Dunlap in Carrollton that he would like to meet on March 18.

       Chen testified employees and representatives of Appellant traveled to Texas to meet with

“companies where [Appellant] send[s] the tires to,” to identify areas where improvement can be


                                                 13
made, and to address other needs those companies may have where Appellant can assist. These

companies include Gateway and Hesselbein. When asked if Gateway and Hesselbein sell tires in

the state of Texas, Chen replied, “I don’t know what they actually do in Texas, but maybe, yes.”

Chen admitted Appellant ships its tires to distributors located in Texas, but denied knowing

whether the tires would actually be sold in Texas. He stated only that it was “possible” Federal

tires were sold in Texas. He testified later in his deposition that one purpose of traveling to Texas

was to increase Appellant’s shipments and sales in Texas.

       Chen acknowledged Federal sales managers and team members make trips to Texas once

or twice a year. He identified three current employees who have visited the Texas distributors,

including Charles Hsu and Elic Liu. He confirmed in 2014, Charles Hsu traveled to Texas. These

business trips, according to Mr. Chen, are undertaken by a Federal sales manager, who may also

be accompanied by a sales team member. Mr. Chen agreed Appellant’s employees travel to Texas

as the result of their relationship with the distribution centers in Texas.

                                         Interactive Website

                                         Texas Consumers

       The record includes several pages of screenshots of Appellant’s website. Several of the

screen shots show a website page entitled “DISTRIBUTION MAP” and states, “Welcome to our

Distributor Locator! Please visit the website of our distributor(s) in your area to find their

dealer(s)/retailer(s) nearest you!”

       The first screenshot depicting the distribution map in Texas displays a map with numbers

of different locations throughout Texas. The page lists seven locations in Texas: four Dunlap &

Kyle Company locations, and three Tire Dealer’s Warehouse locations. The screen shot also lists


                                                  14
the following cities in Texas where Federal tires are sold: Farmers Branch, Houston, Irving,

Lubbock, McAllen, and San Antonio.

                                       Texas Distributors

       In December 2009, an Alex Nucci, CEO, from Addison, Texas, emailed Appellant from

the website, asking:

       I would like to become a direct dealer for Federal tires, but I can’t find any contact
       information for you guys other than this email address and your online contact
       form. I would like for someone from your sales team, that deals with Dallas, TX,
       area, to please contact me.

Liu forwarded the email to Robinson at Gateway Tire stating, “Hi Doug, Please refer below inquiry

from Dallas, kindly handle it for us, thank you in advance!” Robinson responded, “Elic, [t]hank

you very much for sending me this lead and Federal[’]s position to support Gateway Tire in the

Dallas market. If you get anymore inquires [sic] send them our way. I will follow up with this lead

and hopefully we can sell him some tires.” Liu wrote back:

       You are very welcome, I believe a good partnership is [sic] start with faith and trust,
       and a good relationship need [sic] to put in effort to earn it, we believe you can
       represent us well in that region, and hope the Federal brand can also grow along the
       way. One thing you can be rest assure[d] that any future inquiries, we will direct to
       you to handle it.

       Yes! We also looking forward to see you sell him tires, so that we can grow together
       too.

       In August 2010, Dax Winzenried, of Sanders Tires and Wheels from Palestine, Texas

submitted an inquiry to Appellant through their website. Kevin Chen, an employee of Appellant,

sent an email to Robinson stating, “For your reference, below is a retailer that seems to be

interested in buying Federal Tires. Thanks in advance if you can assist him!” Robinson replied,

“Thank you for the lead. This gentleman is a new hire at Sanders Tire in Palestine who was trying


                                                 15
to buy small quantities direct from Federal and I appreciate you guys forwarding the lead back to

us. We have sold Sanders Tire Federal tires for several years now and will continue to do so. We

will follow up with Dax and the owner this morning.”

                    Trial Court’s Findings of Fact and Conclusions of Law

       The trial court entered seventy-five findings of fact and six conclusions of law. Appellant

asserts “each of the trial court’s factual findings are against the great weight and preponderance of

the evidence, or, alternatively supported by insufficient evidence[.]” Appellant raises a no-

evidence or insufficient-evidence challenge to the following findings of fact:

       8. Federal Corporation placed the subject tire into the stream of commerce in the
       United States.

       9. The Estate of Laura Janeth Alvarez has pleaded that she bought the subject tire
       in Texas and there are no pleadings or evidence to date that contradicts that
       assertion.

       10. Federal Corporation is aware and intends that its tires are being sold specifically
       in Texas, and this has been true for years.

                                 .                .               .

       12. Federal Corporation has represented that Federal has ‘many agents and
       distributors in the [United] States.’

       13. Federal Corporation has a number of distributors in Texas, including Gateway
       Tire of Texas, Hesselbein Tire, and Tire Dealer’s Warehouse, that it communicates
       directly with and receives information directly from on an ongoing basis in an effort
       to increase sales of Federal tires specifically in Texas.

       14. Federal Corporation refers to various tire distributors located in Texas as
       Federal Corporation’s ‘distributors’ on Federal’s interactive website [‘Welcome to
       our Distributor Locator!/Distribution Map’], and in emails that Federal Corporation
       has produced that are before the Court.

       15. Based on its interactive website, accessible by Texas consumers and potential
       Texas tire dealers, and based on various emails produced by Federal Corporation,


                                                 16
Federal Corporation has a distributor of Federal tires located in Carrollton, Texas
(Gateway Tire of Texas).

16. Based on its interactive website, accessible by Texas consumers and potential
Texas tire dealers, and based on emails produced by Federal Corporation, Federal
Corporation has a distributor of Federal tires located in Farmer’s Branch, Texas
(Dunlap & Kyle Company).

17. Based on its interactive website, accessible by Texas consumers and potential
Texas tire dealers, and based on emails produced by Federal Corporation, Federal
Corporation has a distributor of Federal tires located in Houston, Texas (The
Dealer’s Warehouse).

18. Based on its interactive website, accessible by Texas consumers and potential
Texas tire dealers, and based on emails produced by Federal Corporation, Federal
Corporation has a distributor of Federal tires located in Irvin, Texas (Tire Dealer’s
Warehouse).

19. Based on its interactive website, accessible by Texas consumers and potential
Texas tire dealers, and based on emails produced by Federal Corporation, Federal
Corporation has a distributor of Federal tires located in Lubbock, Texas (Dunlap &
Kyle Company).

20. Based on its interactive website, accessible by Texas consumers and potential
Texas tire dealers, and based on emails produced by Federal Corporation, Federal
Corporation has a distributor of Federal tires located in McAllen, Texas (Dunlap &
Kyle Company).

21. Based on its interactive website, accessible by Texas consumers and potential
Texas tire dealers, and based on emails produced by Federal Corporation, Federal
Corporation has two distributors of Federal tires located in San Antonio, Texas
(Hesselbein Tire Southwest and Dunlap & Kyle Company).

                          .               .               .

27. Federal Corporation sales representative routinely travel from Taiwan to Texas
once or twice each year to meet with Federal’s Texas distributors of Federal tires.

28. Federal Corporation markets its tires directly in Texas.

29. Federal Corporation sends Federal tire advertising materials and promotional
items that include banners, signs, placards, and other items, directly to its
distributors in Texas to increase sales of Federal tires in Texas.


                                         17
30. Federal Corporation produces and sends these advertising and promotional
materials from Taiwan to Texas at its own expense, and does not charge the
distributors for them.

                          .               .               .

33. Federal Corporation solicits opinions from its Texas distributors of Federal tires
regarding whether or not to change the speed rating on a particular model of Federal
tire.

34. Federal Corporation has an interactive website through which it solicits
inquiries from potential distributors and consumers in Texas, and Federal
representatives in Taiwan respond directly to Texas residents when sales inquiries
are made by Texas residents.

35. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Alvarado, Texas in the five-year period of discovery allowed
by the Court.

36. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Angleton, Texas in the five-year period of discovery allowed
by the Court.

37. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Brownsville, Texas in the five-year period of discovery
allowed by the Court.

38. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Brownwood, Texas in the five-year period of discovery
allowed by the Court.

39. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Conroe, Texas in the five-year period of discovery allowed
by the Court.

40. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Corpus Christi, Texas in the five-year period of discovery
allowed by the Court.

                                         18
41. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Dallas, Texas in the five-year period of discovery allowed by
the Court.

42. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from El Paso, Texas in the five-year period of discovery allowed
by the Court.

43. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Galveston, Texas in the five-year period of discovery allowed
by the Court.

44. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from George West, Texas in the five-year period of discovery
allowed by the Court.

45. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Gun Barrel City, Texas in the five-year period of discovery
allowed by the Court.

46. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Hewitt, Texas in the five-year period of discovery allowed by
the Court.

47. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Lake Jackson, Texas in the five-year period of discovery
allowed by the Court.

48. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Laredo, Texas in the five-year period of discovery allowed by
the Court.

49. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire


                                         19
dealer inquiries from Longview, Texas in the five-year period of discovery allowed
by the Court.

50. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from McKinney, Texas in the five-year period of discovery allowed
by the Court.

51. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Mesquite, Texas in the five-year period of discovery allowed
by the Court.

52. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Ozona, Texas in the five-year period of discovery allowed by
the Court.

53. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Palestine, Texas in the five-year period of discovery allowed
by the Court.

54. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Pearland, Texas in the five-year period of discovery allowed
by the Court.

55. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Ponder, Texas in the five-year period of discovery allowed by
the Court.

56. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Rosenberg, Texas in the five-year period of discovery allowed
by the Court.

57. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from San Antonio, Texas in the five-year period of discovery
allowed by the Court.



                                         20
58. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Sanger, Texas in the five-year period of discovery allowed by
the Court.

59. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Tomball, Texas in the five-year period of discovery allowed
by the Court.

60. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Tyler, Texas in the five-year period of discovery allowed by
the Court.

61. Based upon documents and emails that Federal Corporation has produced in
discovery, Federal has, through its interactive website, fielded end user and/or tire
dealer inquiries from Wichita Falls, Texas in the five-year period of discovery
allowed by the Court.

62. Federal Corporation representatives in Taiwan solicit, respond and
communicate directly to potential tire-buying customers in El Paso, Texas.

63. Federal Corporation has established channels of regular communication with
Texas customers.

                          .               .               .

65. Federal Corporation pays sales tax in Texas in connection with its various
business-related trips to Texas to promote its tire sales.

                          .               .               .

67. Federal Corporation has purposefully availed itself of the privilege of
conducting business activities within Texas involving the sale of Federal tires in
Texas.

68. Federal Corporation has intentionally targeted Texas as a marketplace for its
products, Federal tires.

69. Federal Corporation has made numerous intentional efforts to serve the tire
market in Texas.



                                         21
70. Federal Corporation has placed Federal tires into the stream of commerce
knowing that many of them will reach Texas.

71. It is not unduly burdensome on Federal Corporation to be subject to the
jurisdiction of a Texas Court, and Federal Corporation did not offer any contrary
proof of an alternative less burdensome forum.

72. Texas has an interest in adjudicating this dispute, which involves an incident in
Texas that Texas citizens contend was the cause of death and injuries to Texas
citizens, and Federal Corporation did not offer any contrary proof that Texas does
not have such an interest.

73. The Plaintiff’s in this case have an interest in obtaining convenient and effective
relief, and Federal Corporation did not offer any contrary proof to the contrary.

74. The Court’s exercise of jurisdiction over Federal Corporation will benefit the
judicial system’s interest in obtaining the most efficient resolution of controversies,
and Federal Corporation did not offer any contrary proof of a more efficient forum
for resolving this controversy.

75. The Court’s exercise of jurisdiction over Federal Corporation will benefit the
judicial system’s interest in furthering fundamental substantive social policies, and
Federal Corporation did not offer any contrary proof to the contrary.

The unchallenged findings are as follows:

1. This case arises out of an automobile crash that occurred in Ector County, Texas
on July 22, 2013.

2. On July 22, 2013, Laura Janeth Alvarez, a Texas resident, was driving a Ford F-
150 pickup that was equipped with a Federal Couragia M/T 35 X 12.50 R18 L/T
tire (‘the subject tire’).

3. The Plaintiffs’ contentions include that, due to a defect in the subject tire, it
suffered a failure that caused Ms. Alvarez to swerve into oncoming traffic and
collide with another vehicle, causing the Plaintiffs’ various injuries and damages.

4. Federal Corporation, a Taiwanese corporation, is the designer and manufacturer
of the subject tire.

5. Plaintiffs brought this product liability suit against, among others, Federal
Corporation.



                                          22
6. Plaintiffs assert that this Court has specific jurisdiction over Defendant Federal
Corporation, and Defendant Federal Corporation asserts that it is not subject to the
jurisdiction of this court.

7. Jurisdictional discovery was conducted in this matter for the five-year period
preceding the filing of this lawsuit: July 31, 2009 – July 31, 2014.

                           .                .                .

11. Federal Corporation is well aware that its Couragia M/T 35 X 12.50 R18 LT
tire has repeatedly been sold in Texas for years.

                           .                .                .

22. Federal Corporation sends price lists for its tire directly to the distributors of its
tires in Texas.

23. Federal Corporation provides price discounts to its distributors of Federal tires
in Texas.

24. Federal Corporation ships tires directly from Taiwan into Texas at the request
of Federal’s distributors located in Texas.

25. Federal Corporation makes many of its shipments of tires from Taiwan into
Texas ‘Delivery Duty Paid’ (DDP), under which the title to the tires does not
transfer from Federal Corporation to its Texas distributor until the tires reach their
destination within Texas.

26. Federal Corporation commonly transports tires that it owns over the highways
and railways of Texas, transferring title to those tires only when they reach their
destination within Texas.

                           .                .                .

31. Federal Corporation conducts market research on its tires in Texas.

32. Federal Corporation solicits opinions from its Texas distributors of Federal tires
regarding the various types of tires that Federal should place into the tire market in
Texas.

                           .                .                .

64. Federal Corporation warrants its tires that are on the road in Texas.


                                           23
                                  .                .               .

       66. Federal Corporation purchases insurance on personal property that it owns that
       is located in the State of Texas (Federal tires).

       The trial court concluded that Federal satisfied the requirements of specific jurisdiction to

allow the lawsuit to proceed against Federal and denied their plea to the jurisdiction.

                                           DISCUSSION

       In seven issues, Appellant challenges the trial court’s exercise of personal jurisdiction over

them. In their first issue, Appellant asserts the trial court’s finding of jurisdiction is legally and

factually insufficient. Second, Appellant argues the findings of fact are inapplicable in a special

appearance proceeding and not binding upon this Court. Appellant’s view is the “mixed factual

and sufficiency/de novo review” is the proper standard. Third, in attacking the legal and factual

sufficiency, Appellant urges that the evidence is insufficient to establish personal jurisdiction

because their contacts with Texas show they did not purposefully avail themselves, the claims do

not arise from any contacts supporting specific jurisdiction, and traditional notions of fair play and

substantial justice are offended by the exercise of jurisdiction in this case.

       Fourth, Appellant asserts Appellees have waived their general jurisdiction claim and

Appellant does not meet specific jurisdiction under these facts. Fifth, Appellant claims there is no

jurisdiction under the “stream of commerce-plus” standard. Sixth, according to Appellant, even if

general jurisdiction had not been waived, Texas cannot exert general jurisdiction over Appellant

and Appellees have “muddl[ed] the distinction” between general and specific jurisdiction. Last,

Appellant urges that the trial court’s findings are legally and factually insufficient or against the

great weight and preponderance of the evidence.



                                                  24
        Appellees respond the evidence is legally and sufficient for the trial court to exercise

personal jurisdiction over Appellant. Further, they assert the findings of fact and conclusions of

law are appropriate, and legally and factually supported. Appellees state they have continuously

asserted personal jurisdiction over Appellant cannot be based on general jurisdiction, only specific

jurisdiction. Appellees contend that Appellant “targets Texas as a marketplace for its products, has

sufficient, and ongoing purposeful contacts with Texas, [and] the claims arise from these contacts

supporting specific jurisdiction[.]” Moreover, “the exercise of jurisdiction over [Appellant] does

not offend traditional notions of fair play and substantial justice.” In addition, Appellant’s activities

satisfy the “stream of commerce-plus” test.

        Appellant’s seven issues can be most efficiently addressed by consolidating them as

follows:

        (1)     Whether this Court can consider the trial court’s findings of fact regarding
        jurisdiction, and how the findings should be reviewed on appeal (Appellant’s
        second issue);

        (2)    Whether Appellees allege, and the evidence sufficiently demonstrates,
        general jurisdiction applies (Appellant’s fourth and sixth issues);

        (3)     Whether the trial court’s findings of fact are legally and factually sufficient
        (Appellant’s seventh issue) to support the trial court’s finding of specific
        jurisdiction (Appellant’s first, third, and fifth issues).

We proceed with our analysis in that order.

                                         Standard of Review

        The threshold issue of personal jurisdictional in this case presents a question of law, and a

trial court’s decision on special appearances is reviewed de novo. BMC Software Belgium v.

Marchand, 83 S.W.3d 789, 794 (Tex. 2002); Searcy v. Parex Resources, Inc., 496 S.W.3d 58, 66

(Tex. 2016). A plaintiff shoulders the initial burden of sufficiently pleading allegations that allow

                                                   25
a court’s exercise of personal jurisdiction over the nonresident defendant. American Type Culture

Collection, Inc. v. Coleman, 83 S.W.3d 801, 807 (Tex. 2002). If the plaintiff meets this burden,

the burden then shifts to the defendant to negate all potential bases for personal jurisdiction that

plaintiff has alleged. Id. However, in answering this question of law, trial courts must frequently

resolve questions of fact. BMC Software, 83 S.W.3d at 794. In resolving jurisdictional issues,

appellate courts may be called upon to review the trial court’s resolution of a factual dispute. Id.

If the trial court enters findings of fact and conclusions of law, as was the case here, the appellant

may challenge the findings of fact on legal and factual sufficiency grounds, but we review the

conclusions of law de novo. Id.; see also Hotel Partners v. KPMG Peat Marwick, 847 S.W.2d 630,

634 (Tex.App.—Dallas 1993, writ denied); Hotel Partners v. Craig, 993 S.W.2d 116, 120-21

(Tex.App.—Dallas 1994, pet. denied). Unchallenged findings of fact are binding upon the

appellate court. Hotel Partners, 847 S.W.2d at 632; see also Davey v. Shaw, 225 S.W.3d 843, 849

(Tex.App.—Dallas 2007, no pet.)(“When a trial court’s findings of fact are unchallenged on

appeal, they occupy the same position and are entitled to the same weight as the verdict of a

jury.”)(citing McGalliard v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986)). “They are binding on

an appellate court unless the contrary is established as a matter of law, or if there is no evidence to

support the finding.” McGalliard, 722 S.W.2d at 696.

       When an appellant advances a factual sufficiency challenge, we examine the entire record,

considering the evidence in favor of, and contrary to, the challenged finding. Horowitz v. Berger,

377 S.W.3d 115, 122 (Tex.App.—Houston [14th Dist.] 2012, no. pet.); Maritime Overseas Corp.

v. Ellis, 971 S.W.2d 402, 406-07 (Tex. 1998); Morris v. Kohls-York, 164 S.W.3d 686, 692

(Tex.App.—Austin 2005, pet. dism’d). The court may set aside a finding only if the finding is so


                                                  26
contrary to the overwhelming weight of the evidence as to be clearly wrong or unjust. Cain v. Bain,

709 S.W.2d 175, 176 (Tex. 1986); Washington DC Party Shuttle, LLC v. 1Guide Tours, 406

S.W.3d 723, 729 Tex.App.—Houston [14th Dist.] 2013, pet. denied). When there is a legal

sufficiency challenge, if more than a scintilla of evidence exists to support the questioned finding,

the no-evidence point fails. BMC Software, 83 S.W.3d at 794; see also City of Keller v. Wilson,

168 S.W.3d 802, 810 (Tex. 2005).

       Appellant, in their second issue, argue that trial court’s findings of facts are inapplicable in

a special appearance proceeding, are not binding upon us, and subject to a factual and legal

sufficiency review. Appellant has not provided any case involving a special appearance in which

findings of fact have been declared inapplicable. The only case they cite to involving a special

appearance states, “[w]e may review the trial court’s resolution of disputed fact issues for legal

and factual sufficiency under the same standards of review that we apply in reviewing a jury

verdict.” In re Estate of Davis, 216 S.W.3d 537, 544 (Tex.App.—Texarkana 2007, pet.

denied)(citing TravelJungle v. Am. Airlines, Inc., 212 S.W.3d 841, 845 (Tex.App.—Fort Worth

2006, no pet. h.); Michel v. Rocket Eng’g Corp., 45 S.W.3d 658, 668 (Tex.App.—Fort Worth 2001,

no pet.). Like our sister court in Dallas found in Hotel Partners and Davey, we conclude that

findings of fact may be made in a special appearance proceeding; further, if a finding is

unchallenged, it is binding upon us unless there is no evidence to support that finding or the

opposite is established as a matter of law. Hotel Partners, 847 S.W.2d at 634; Davey, 225 S.W.3d

at 849; McGalliard, 722 S.W.2d at 696. We overrule Appellant’s second issue.

                                          Applicable Law

       We review the propriety of a trial court’s exercise of personal jurisdiction upon a non-


                                                 27
resident defendant under both federal and state law. Moki Mac River Expeditions v. Drugg, 221

S.W.3d 569, 574-75 (Tex. 2007); see International Shoe Co. v. State of Wash., Office of

Unemployment, 326 U.S. 310, 316 (1945); TEX.CIV.PRAC.&REM.CODE ANN. §§ 17.041-.45. Texas

state courts can exert personal jurisdiction over a defendant when two criteria are satisfied: (1) the

Texas long arm statute must grant jurisdiction; and (2) the exercise of jurisdiction must comport

with federal and state constitutional guarantees of due process. Moki Mac, 221 S.W.3d at 574. The

Texas long arm statute provides for personal jurisdiction which extends to the limits of the United

States Constitution; thus, federal due process requirements necessarily outline the contours of our

jurisdictional reach. Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815

S.W.2d 223, 226 (Tex.1991).

       Under International Shoe Company v. Washington, whether a trial court’s exercise of

jurisdiction is consistent with due process requirements turns on two requirements: (1) the

defendant must have established minimum contacts with the forum state; and (2) the assertion of

jurisdiction cannot offend traditional notions of fair play and substantial justice. Int’l Shoe Co.,

326 U.S. at 316; BMC Software, 83 S.W.3d at 795. Sufficient minimum contacts exist when the

nonresident defendant “purposefully avails itself of the privilege of conducting activities within

the forum state, thus invoking the benefits and protections of its laws.” Moncrief Oil Int’l Inc. v.

OAO Gazprom, 414 S.W.3d 142, 150 (Tex. 2013)(quoting Retamco Operating, Inc. v. Republic

Drilling Co., 278 S.W.3d 333, 338 (Tex. 2009)).

       There are two kinds of personal jurisdiction: specific and general. Searcy v. Parex Res.,

Inc., 496 S.W.3d 58, 67 (Tex. 2016). Appellees do not allege general jurisdiction applies to this

case, arguing only that specific jurisdiction applies. Appellant’s fourth and sixth issues are thus


                                                 28
overruled.

        Specific jurisdiction is applicable when a defendant’s contacts are “‘isolated or sporadic,

but the plaintiff’s cause of action arises out of those contacts with the state.’” Spir Star AG v.

Kimich, 310 S.W.3d 868, 873 (Tex. 2010)(quoting 4 CHARLES ALAN WRIGHT & ARTHUR R.

MILLER, FEDERAL PRACTICE & PROCEDURE § 1067.5 (3d ed. 2002). A finding of specific

jurisdiction requires (1) the defendant’s contacts with the forum state are purposeful, and (2) the

cause of action arises from or relates to the defendant’s contacts. Retamco, 278 S.W.3d at 338.

        At the heart of the purposeful availment analysis is whether a nonresident defendant’s

conduct in and connection with Texas is such that it could reasonably anticipate being subject to

the jurisdiction of Texas state courts. Spir Star AG, 310 S.W.3d at 873. Purposeful availment

involves contacts in which sellers reach into a particular forum and “create continuing

relationships” which under specific jurisdiction could allow them to be sued in that forum as a

result of their activities. Id. In a specific jurisdiction analysis, “we focus the minimum-contacts

analysis on the ‘relationship among the defendant, the forum and the litigation.’” Moki Mac, 221

S.W.3d at 575-76 (quoting Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C.,

815 S.W.2d 223, 228 (Tex. 1991). There are three aspects of purposeful availment applicable to

the minimum contacts analysis. First, only the defendant’s contacts with the forum count. Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 474–76 (1985). Second, the acts relied on must be

“purposeful” rather than fortuitous. Id. Third, a defendant must seek some benefit, advantage, or

profit by “availing” itself of the jurisdiction. Id.

        The “stream of commerce” analysis is often utilized in product liability cases. Semperit

Technische Produkte Gesellschaft M.B.H. v. Hennessy, 508 S.W.3d 569, 576 (Tex.App.—El Paso


                                                   29
2016, no pet.)(citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297-98 (1980)).

Under Volkswagen, personal jurisdiction is proper over a non-resident corporation that places its

products in the “stream of commerce” expecting that residents of the forum state will purchase

them and forum residents are injured by those products. Id. The U.S. Supreme Court in Asahi

Metal clarified that the placement of a particular product into the stream of commerce is not

sufficient in and of itself to allow a forum to exert jurisdiction simply because the product was

found there. Asahi Metal Ind. Co., Ltd. v. Superior Court of Calif., Solano County, 480 U.S. 102,

112 (1987)(plurality opinion). Texas precedent follows Justice O’Connor’s plurality opinion in

Asahi Metal requiring “additional conduct” that indicates “an intent or purpose to serve the

market in the forum State.” See Spir Star, 310 S.W.3d at 873 (quoting Asahi Metal, 480 U.S. at

112)[Emphasis added]; Moki Mac, 221 S.W.3d at 577. The Asahi Metal Court offered four

examples of “additional conduct:” (1) “designing the product for the market in the forum State,”

(2) “advertising in the forum State,” (3) “establishing channels for providing regular advice to

customers in the forum State,” and (4) “marketing the product through a distributor who has agreed

to serve as the sales agent in the forum State.” Asahi Metal, 480 U.S. at 112; see also Spir Star

AG, 310 S.W.3d at 873; Semperit, 508 S.W.3d at 577. In Semperit, we found the “additional

conduct” element was satisfied by a distribution network that garnered millions of dollars to the

non-resident corporation from sales to Texas consumers, specially branding the product at issue

for a single distributor that targeted Texas and shipping a substantial amount of their product to

Texas. Semperit, 508 S.W.3d at 584.

       The Texas Supreme Court in Searcy recognized that a nonresident defendant’s contacts

must be intentional. Searcy, 496 S.W.3d at 85 (citing Walden v. Fiore, 571 U.S. 277, 286 (2014)).


                                               30
However, a non-resident defendant does not necessarily have to “physically enter the forum State”

to establish minimum contacts. Burger King Corp., 471 U.S. at 476; see also Walden, 571 U.S. at

283 (recognizing that “a nonresident’s physical presence within the territorial jurisdiction of the

court is not required” to give rise to specific jurisdiction). Simply directing communications into

a forum can satisfy sufficient minimum contacts for jurisdiction. See Burger King Corp., 471 U.S.

at 476 (“[I]t is an inescapable fact of modern commercial life that a substantial amount of business

is transacted solely by mail and wire communications across state lines, thus obviating the need

for physical presence within a State in which business is conducted.”). Non-resident defendants,

while conducting business in a state, cannot use instruments of technology to defeat jurisdiction

as the result of their purposeful contacts with the forum. See Retamco, 278 S.W.3d at 339 (“[W]hile

[the nonresident defendant] may not have actually entered the state to purchase this real property,

‘[j]urisdiction . . . may not be avoided merely because the defendant did not physically enter the

forum state.’”)(quoting Burger King Corp., 471 U.S. at 476)).

       The second prong of specific jurisdiction is the nexus requirement; that is, the non-resident

defendant’s contacts with the forum must give rise to the underlying litigation or relate to it in

some way. Moki Mac, 221 S.W.3d at 579; Int’l Shoe Co., 326 U.S. at 317. Generally speaking,

specific jurisdiction exists when the plaintiff's claims “arise out of” or are “related to” the

defendant's contact with the forum. Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d

777, 795 (Tex. 2005); Spir Star AG, 310 S.W.3d at 873. This includes benefits, profits, or some

advantage from the forum derived by the defendant. Michiana, 168 S.W.3d at 785. Moki Mac

instructs us that there must be a “substantial connection” between the non-resident defendant’s

contacts and the operative facts that impact the issues in the underlying lawsuit. Id. at 585-88.


                                                 31
       In Semperit, after an extensive analysis of products liability cases through the prism of

specific jurisdiction, we concluded that an operative fact on this type of litigation is whether the

defendant is engaged in the business of selling the product at issue. Semperit, 508 S.W.3d at 584

(citing McKisson v. Sales Affiliates, Inc., 416 S.W.2d 787, 788 (Tex. 1967)). We also declined to

adopt a bright line rule that “requires the manufacturer to have sold the actual product which is the

subject of the litigation in the forum state[.]” See Semperit, 508 S.W.3d at 584. Our reasoning was,

“[i]f a manufacturer sold millions of dollars of goods in a Texas brick and mortar store, we cannot

perceive that the manufacturer could properly challenge jurisdiction simply because a Texas

customer happened to buy the same item on-line (as through Amazon or the like) and the actual

sale is consummated from an out-of-state distributor.” Id. Such a rule “would require the on-line

consumer to seek relief in whatever state the product might have been shipped from.” Id. In

Semperit, we envisioned a more reasonable, flexible approach that does not look solely to where

the individual product was sold or delivered, but a policy in accord with Moki Mac. Semperit, 508

S.W.3d at 584.

       Since the submission of this appeal, the Texas Supreme Court again addressed specific

jurisdiction in Luciano v. SprayFoamPolymers.com, LLC, No. 18-0350, 2021 WL 2603840, at *3

(Tex. June 25, 2021). With particular regard to the “substantial connection” issue, the Court

referenced the United States Supreme Court’s decision in Ford Motor Co., where the high court

stated, “‘[n]one of our precedents has suggested that only a strict causal relationship between the

defendant’s in-state activity and the litigation will do.’” Luciano, 2021 WL 2603840, at *8 (citing

Ford Motor Co. v. Montana Eighth Judicial District, 141 S.Ct. 1017, 1026 (2021)). Rather, “due

process demands that a suit ‘arise out of or relate to’ the defendant’s contacts with the forum[;]”


                                                 32
and in making such an inquiry, “arise out of” considers causation, whereas “relate to”

“‘contemplates that some relationships will support jurisdiction without a causal showing.’”

Luciano, 2021 WL 2603840, at *9 (quoting Ford Motor Co., 141 S.Ct. at 1026).

       The third step of personal specific jurisdiction is whether the exercise of that jurisdiction

offends the “traditional notions of fair play and substantial justice.” International Shoe Co., 326

U.S. at 316 [Emphasis added]. Once a court determines a nonresident defendant has purposefully

established minimum contacts, only in rare instances will the exercise of jurisdiction not comport

with fair play and substantial justice. See Guardian, 815 S.W.2d at 231. In a special appearance,

the defendant bears the burden of presenting “‘a compelling case that the presence of some

consideration would render jurisdiction unreasonable.’” Guardian, 815 S.W.2d at 231 (quoting

Burger King Corp., 471 U.S. at 477).

                                             Analysis

  Legal and Factual Sufficiency of the Findings of Facts Supporting Specific Jurisdiction

       Chen’s deposition testimony acknowledges that Appellant intended to ship the subject tire

to Tire Dealer’s Warehouse in Phoenix, Arizona, despite acknowledging he did not have a way to

confirm for certain whether that occurred. We find the evidence legally and factually sufficient to

support finding of fact #8.

       The pleadings of Appellee Carlos Alvarez, executor of the estate of Laura Janeth Alvarez

allege she bought the subject tire at Tire Club USA, Inc. in El Paso, Texas. The record contains no

evidence to contradict that assertion. We find the evidence legally and factually sufficient to

support finding of fact #9.




                                                33
       Appellant is aware and regularly ships its tires to Texas as evidenced by the invoices in the

record and Chen’s deposition testimony that Appellant has shipped tires to Texas in years 2009

through 2013. Appellant intends for its tires to be sold in Texas as evidenced by the emails

forwarded to their Texas distributors for and on behalf of the end-users. We find the evidence

legally and factually sufficient to support finding of fact #10.

       Appellant has represented that it has “many agents and distributors in the [United] [S]tates”

by their website, emails, and Chen’s affidavit and deposition. We find the evidence legally and

factually sufficient to support finding of fact #12.

       Appellant ships tires from Taiwan to Gateway, Hesselbein, and Tire Dealer’s Warehouse

as evidenced by the invoices, shipping documents, and Chen’s deposition testimony. The emails

in the record demonstrate that the Appellant’s sales team regularly communicates with individuals

regarding increasing sales of Federal tires in Texas. We find the evidence legally and factually

sufficient to support finding of fact #13.

       Appellant makes references on its website to tire distributors located in Texas as Federal

Corporation’s “distributors” on its interactive website [“Welcome to our Distributor

Locator!/Distribution Map”], and in various emails. We find the evidence legally and factually

sufficient to support finding of fact #14.

       Based on Appellant’s website, accessible by Texas consumers and potential Texas tire

dealers, and emails in the record and Chen’s deposition testimony, Appellant has a distributor of

its tires in Carrollton, Texas (Gateway Tire of Texas); Irving, Texas (Tire Dealer’s Warehouse);

Farmer’s Branch, Texas (Dunlap & Kyle Company); Houston, Texas (Tire Dealer’s Warehouse);

Lubbock, Texas (Dunlap & Kyle Company); McAllen, Texas (Dunlap & Kyle Company); San


                                                  34
Antonio, Texas (Hesselbein Tire Southwest and Dunlap & Kyle Company). We find the evidence

legally and factually sufficient to support findings of fact #15 through #21.

       Chen testified in his deposition that Federal sales managers and team members travelled to

Texas to meet with Texas distributors of their tires at least once or twice a year. The record also

supports those trips with travel documents and emails of Federal employees meeting with their tire

distributors in Texas. We find the evidence legally and factually sufficient to support finding of

fact #27.

       Appellant’s marketing efforts to Texas are evidenced by the emails to potential end-users

and tire distributors, marketing materials sent to their tire distributors, surveys, and website

representations lead to the conclusion that Appellant markets their tires to Texas. We find that the

trial court’s finding that Appellant marketed its tires directly is not contrary to the overwhelming

weight of the evidence as to be clearly wrong or unjust. The evidence is legally and factually

sufficient to support finding of fact #28.

        Appellant’s invoices and Chen’s testimony unequivocally showed that advertising and

promotional materials were sent to Texas distributors. Further, the record reflects these items were

sent at Appellant’s expense and no reimbursement was required by Texas distributors. Given the

amount and variety of advertising materials sent to Texas, it is not unreasonable to conclude the

purpose is to increase sales of Federal tires in Texas. The evidence is legally and factually

sufficient to support findings of fact #29 and #30.

       Appellant solicited their Texas distributors for opinions regarding modifying speed rating

of a Federal tire sold in Texas as evidenced by emails in the record. The evidence is legally and

factually sufficient to support finding of fact #33.


                                                  35
       Appellant’s website permits potential end-users and distributors to make inquiries

regarding Federal tire sales in Texas. Federal sales representatives in Taiwan respond directly to

these inquiries from Texas residents. The evidence in the record reflects inquiries were received

from Texas residents from Alvarado, Texas; Angleton, Texas; Brownsville, Texas; Brownwood,

Texas; Conroe, Texas; Corpus Christi, Texas; Dallas, Texas; El Paso, Texas; Galveston, Texas;

George West, Texas; Gun Barrel, Texas; Hewitt, Texas; Lake Jackson; Laredo, Texas; Longview,

Texas; McKinney, Texas; Mesquite, Texas; Ozuna, Texas; Palestine, Texas; Pearland, Texas;

Ponder, Texas; Rosenberg, Texas; San Antonio, Texas; Sanger, Texas; Tyler, Texas; Wichita

Falls, Texas. The evidence is legally and factually sufficient to support findings of fact #34 through

#61.

       Appellant, as evidenced by the emails in the record, solicits, respond, and communicate

with potential end-users in El Paso, Texas. The record indicates Appellant, through its website,

established a channel of communication with Texas’ end-users. The evidence is legally and

factually sufficient to support findings of fact #62 and #63.

       The record has proof of at least one instance where Appellant paid sales tax in Texas arising

from their business-related trips to Texas when it paid taxes on its hotel room on a trip to Addison.

Additionally, Chen’s testimony indicated at least one reason for these trips was to increase its sales

in Texas. We find that the trial court’s finding that Appellant paid sales tax in Texas arising from

their business-related trips to Texas to increase tire sales in Texas is not contrary to the

overwhelming weight of the evidence as to be clearly wrong or unjust. The evidence is legally and

factually sufficient to support finding of fact #65.

                                    Stream of Commerce-Plus


                                                  36
        The evidence in the record is replete with instances in which Appellant exhibited a pattern

of behavior that leads to the conclusion that Appellant purposefully availed itself of Texas’

jurisdiction. Viewing the evidence as to Appellant and its contacts with Texas, we find that

Appellant purposefully availed itself of the benefits of doing business in Texas.

        First, Appellant’s contacts were not isolated or sporadic, as shown by the invoices to Tire

Dealer’s Warehouse and Dunlap, the number of tires shipped to Texas, and the millions of dollars

earned by Appellant from sales of their tires in Texas. See Spir Star AG, 310 S.W.3d at 873;

Semperit, 508 S.W.3d at 581. Appellant’s contacts were not based solely upon “random,”

“fortuitous,” or “attenuated” contacts or the “‘unilateral activity of another party or a third

person.’” Burger King Corp., 471 U.S. at 475; Helicopteros Nacionales de Columbia, S.A. v. Hall,

466 U.S. 408, 417 (1984); Volkswagen Corp., 444 U.S. at 298. Appellant benefitted from the sales

of their tires in Texas and benefitted from the use of Texas’ infrastructure to transport their product

to market by rail and state highway in order to reach the locations of their tire distributors around

the state.

        Under Texas’ “stream of commerce-plus” analysis, we focus on “an intent or purpose to

serve the market in the forum State.” Spir Star AG, 310 S.W.3d at 873 [Emphasis added]. Here,

the record demonstrates Appellant intentionally targeted Texas for sales of their tires. Although

Appellant was not a direct retailer of their tires in Texas, they endeavored like any successful

business to support their customer base in areas where their products were sold. It is undisputed

the tires were shipped directly to Texas. Appellant routinely forwarded emails from potential

Texas consumers and tire dealers to Dunlap to follow-up with the hopes of effectuating the sale of

Appellant’s product. In addition, the assorted promotional materials of 14,000 cards, sixty


                                                  37
catalogues, and more than one hundred tire gauge key chains supported Appellant’s endeavor to

sell tires in Texas. Visiting the individuals responsible for ordering Appellant’s tires in Texas by

Appellant’s sales managers up to twice a year cannot lead to any other conclusion other than

Appellant targeted Texas residents for sales of their tires. In his deposition, Chen repeatedly

disputed that idea, insisting the business trips were for the sole purpose in ascertaining whether

shipments were arriving on time, but that exceeds the bounds of credibility given those matters are

easily addressed by email and do not normally require personal face to face interactions. In fact,

as the record demonstrates, Federal employees in Taiwan regularly contacted Texas distributors

regarding the timing of shipments. It is clear from the number of tires shipped to Texas distributors

that Appellant cannot claim it was unaware their tires entered the stream of commerce in Texas.

Appellant’s support of sales in Texas included sending emails regarding sales leads to their tire

distributors which benefitted Appellant and their tire distributors. Appellant also warrants the tires

they sell through their Texas distributors. Appellant intended and purposefully served their market

in Texas.

       Appellant argues that consideration of an interactive website and sporadic employee visits

to Texas are irrelevant and not pertinent to a specific jurisdiction analysis. Appellant contends

those factors apply only to a general jurisdiction analysis, and Appellees are blurring the lines

between general and specific jurisdiction. However, Appellant points out specific jurisdiction may

be invoked by “additional conduct” performed by the defendant in addition to placing its goods in

the stream of commerce of the state, including “‘establishing channels for providing regular advice

to customers in the forum State’” and “marketing the product through a distributor who has agreed

to serve as a sales agent in the forum State.” See Michiana, 168 S.W.3d at 784-85; Spir Star AG,


                                                 38
310 S.W.3d at 873. Here, the interactive website allowed potential end-users and distributors—

including those in Texas—to inquire about Appellant’s products. Additionally, while employee

travel to the state in question typically invokes a general jurisdiction question, the travel at issue

in this case was, at least in part if not in whole, for marketing purposes to increase sales of Federal

products in Texas, which is a factor included in a specific jurisdiction analysis. See Asahi Metal,

480 U.S. at 122; see also Spir Star AG, 310 S.W.3d at 873; Semperit, 508 S.W.3d at 577. Thus,

while we agree with Appellant that the case law on these factors usually involve general

jurisdiction questions, we find the specific circumstances of this case implicate the same factors in

specific jurisdiction.

        We find that findings of fact #67 through #70 are factually and legally sufficient. Appellant

has purposefully availed itself of the privilege of conducting business activities within Texas.

Appellant has intentionally targeted Texas as a marketplace for Federal tires. Appellant has made

numerous intentional efforts to serve the tire market in Texas. Appellant has placed their tires into

the stream of commerce knowing that many of them will reach Texas, and has gone so far as to

directly ship their products to their distributor’s locations in Texas.

               “Substantial Connection” between Contacts and Operative Facts

        Having determined Appellant purposefully availed itself of forum where Appellees

brought suit, we next examine whether a “substantial connection” exists between Appellant’s

contacts with Texas and the “operative facts of the litigation.” See Moki Mac, 221 S.W.3d at 585.

        We find the recent holdings by the United States Supreme Court in Ford Motor Co. and

the Texas Supreme Court in Luciano instructive in this case. See Ford Motor Co., 141 S.Ct. at

1026; Luciano, 2021 WL 2603840, at *8. Ford Motor Co. involved two car accidents where the


                                                  39
plaintiffs were killed or critically injured allegedly due to faulty Ford vehicles and brought suit in

the state where the accidents occurred. Ford Motor Co., 141 S.Ct. at 1022-23. Although Ford

conceded it purposefully availed itself of the forum states, it contended specific jurisdiction was

lacking because the cars involved were originally sold by Ford outside of the forum state, and were

not designed or marketed there. Id. at 1022-23. Ford’s position was that its conduct had to “[give]

rise to” the claims in the lawsuit, which could only be achieved if the company designed,

manufactured, or sold the particular vehicle involved in the accident within the state in which the

lawsuit was brought. Id. at 1023, 1026. However, as mentioned previously, the Supreme Court

rejected Ford’s argument, clarifying that although the “arise out of” portion of the nexus inquiry

involved a causation question, the “relate[d] to” portion “contemplates that some relationships will

support jurisdiction without a causal showing.” Id. at 1026. Instead, the Supreme Court found the

following contacts Ford has with the forum state “relate[d] to” the plaintiffs’ claims such that

specific jurisdiction applied:

       •       The suits were brought by residents of the forum states;

       •       The accidents made the bases of the suits occurred in the forum states;

       •       ‘Ford had advertised, sold, and serviced those two car models in both
               [s]tates for many years.’

Id. at 1028. The Court further noted, “Ford had systematically served a market in [the forum states]

for the very vehicles that the plaintiffs allege malfunctioned and injured them in those [s]tates, [so]

there is a strong ‘relationship among the defendant, the forum, and the litigation.’” Id. (quoting

Helicopteros Nacionales, 466 U.S. at 414).

       In applying Ford Motor Co. to the facts of Luciano, the Texas Supreme Court noted:

       •       the plaintiffs’ suit arises from injuries they sustained at their Texas home;
                                                  40
        •       one of their claims is the defendant sold a defective product, failed to warn
                of necessary risks, and misrepresented the quality of the product in its
                advertising and marketing;

        •       defendant sold the product in Texas, and ‘served a market’ in Texas for the
                same product that allegedly injured the plaintiffs.

Luciano, 2021 WL 2603840, at *10. The Texas Supreme Court also expressly rejected the

defendant’s claim that because there was not proof of where the specific product purchased by the

Plaintiff was shipped, the plaintiffs failed to adequately demonstrate how the facts of their case

related to the defendant’s contacts with Texas. Id. at *11. Instead, it followed the Supreme Court’s

lead in Ford Motor Co., which repudiated the need for a strict causal connection and found instead

that the defendant’s intent to serve the Texas market for the product which allegedly injured the

plaintiffs sufficed to prove the defendant’s contacts with the forum state related to the operative

facts of the plaintiffs’ lawsuit. Id.

        Here, it is undisputed the subject tire failed in Texas. According to Appellant, the subject

tire was shipped to Phoenix, Arizona to Tire Dealer’s Warehouse. Appellant is aware that its

Couragia M/T 35 X 12.50 R18 LT tire, the model of the subject tire, has repeatedly been sold in

Texas, at the very minimum of 2009 through 2014. Appellant stands behind their tires by

warranting them in Texas. Appellant acknowledges they routinely delivered these tires to Texas

locations. Thus, we conclude that Appellant’s sales to out-of-state distributors who targeted Texas

with Texas-based tire distribution centers, is an operative fact of this litigation.

        Further, despite Appellant’s urges to the contrary, we cannot say that the fact the subject

tire may have been delivered to Phoenix, Arizona necessarily deprives Texas of jurisdiction. Given

our holding in Semperit, and the recent binding precedent in Ford Motor Co. and Luciano, we are


                                                  41
persuaded that Appellant’s purposeful availment to the State of Texas relates to operative facts of

the claims brought by Appellees in this case. Appellant sold several millions of dollars' worth of

tires, at the wholesale level to ostensibly out-of-state distributors, but delivered those products

directly to distribution centers scattered throughout Texas. Appellant was aware that Tire Dealer’s

Warehouse sold tires in Texas. A Federal tire of the same model regularly distributed in Texas was

purchased in Texas and allegedly failed in Texas, regardless of whether the particular tire in

question was initially sent by Appellant to Phoenix or elsewhere. Accordingly, we find there is

sufficient evidence to support the trial court’s finding of a substantial connection between

Appellant’s contacts with Texas and the operative facts of this case.

                                 Fair Play and Substantial Justice

        Appellant asserts the notion of fair play and substantial justice is offended by the trial

court’s finding of specific jurisdiction; however, they fail to articulate the law or cite to the record,

or identify any basis supporting their contention. Even if we liberally construe Appellant’s

argument the notion of fair play and substantial justice is offended by the finding of specific

jurisdiction, the defendant bears the burden of presenting “a compelling case that the presence of

some consideration would render jurisdiction unreasonable.” Guardian, 815 S.W.2d at 231.

        Appellant failed in the trial court below and in this Court to provide any evidence that

would render the exercise of Texas’ jurisdiction unreasonable and offensive to the due process

concerns of International Shoe. To present an issue for appeal, an appellant’s brief must contain,

among other things, clear and concise argument for its contentions with appropriate citations to

authorities and the record. See TEX.R.APP.P. 38.1(i). Appellate courts must construe the Texas

Rules of Appellate Procedure reasonably, yet liberally, so that the right to appeal is not lost by


                                                   42
imposing requirements not absolutely necessary to enforce the rules. Republic Underwriters Ins.

Co. v. Mex–Tex, Inc., 150 S.W.3d 423, 427 (Tex. 2004); see TEX.R.APP.P. 38.9. However, an issue

on appeal that is not supported by argument or citation to legal authority presents nothing for the

court to review. See Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex.

1994); J.C. Gen. Contractors v. Chavez, 421 S.W.3d 678, 681 (Tex.App.—El Paso 2014, pet.

denied). When a party fails to brief a complaint adequately, it waives the issue on appeal. J.C. Gen.

Contractors, 421 S.W.3d at 681.

       We have no duty, or right, to perform an independent review of the record to ascertain

whether error exists, because an abandonment of our role as a neutral arbiter forces us into the

position of an advocate. Valadez v. Avitia, 238 S.W.3d 843, 844–45 (Tex.App.—El Paso 2007, no

pet.); see also Sisters of Charity of Incarnate Word, Houston, Tex. v. Gobert, 992 S.W.2d 25, 31

(Tex.App.—Houston [1st Dist.] 1997, no pet.)(addressing inadequate briefing and observing that

party asserting error on appeal bears the burden of showing that the record supports the contention

raised and of specifying the place in the record where matters upon which it relies or of which it

complains are shown).

       Appellant did not present any evidence regarding whether there may be a less burdensome

forum to them. Once International Shoe’s jurisdictional requirements are met, the forum’s interest

in adjudicating the dispute for the benefit of its residents takes priority. See Michiana, 168 S.W.3d

at 799. Clearly, Appellees’ have an interest in obtaining juridical relief in their home state. There

is no evidence in the record that a more efficient forum exists with jurisdiction over this case.

There, however, was no evidence of the judicial system’s interest in furthering social policies. The

evidence is legally and factually sufficient to support finding of fact #71 through #74; however,


                                                 43
there is no evidence to support finding of fact #75.

       Accordingly, based on all the foregoing, we find as follows:

       (1) the evidence is legally and factually sufficient to demonstrate purposeful
           availment under a ‘stream of commerce-plus’ theory, and we overrule
           Appellant’s fifth issue;

       (2) the evidence is legally and factually sufficient to establish specific jurisdiction
           because Appellant’s contacts with Texas show it purposefully availed itself of
           the forum, the claims brought by Appellees relate to Appellant’s contacts with
           Texas, and traditional notions of fair play and substantial justice are not
           offended by the exercise of jurisdiction in this case, and we accordingly
           overrule Appellant’s third issue; and

       (3) the findings of fact challenged by Appellant regarding jurisdiction are legally
           and factually sufficient to support the trial court’s jurisdiction, with the
           exception of finding #75, and we overrule Appellant’s first and seventh issues.

                                          CONCLUSION

       We conclude that findings of fact may be made in a special appearance proceeding; further,

if a finding is unchallenged, it is binding upon us unless there is no evidence to support that finding

or the opposite is established as a matter of law. We further find Appellees do not allege general

jurisdiction applies to this case, and the evidence does not support a general jurisdiction finding.

We find the evidence is legally and factually sufficient to demonstrate purposeful availment under

a “stream of commerce-plus” theory, the claims brought by Appellees relate to Appellant’s

contacts with Texas, and traditional notions of fair play and substantial justice are not offended by

the exercise of jurisdiction in this case. Finally, the findings of fact challenged by Appellant

regarding jurisdiction are legally and factually sufficient to support the trial court’s jurisdiction,

with the exception of finding #75.

       Having overruled each of Appellant’s issues, we affirm the trial court’s judgment.



                                                  44
August 10, 2021
                                            YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., McClure, C.J. (Senior Judge), and Hughes, J.
McClure, C.J. (Senior Judge)(Sitting by Assignment)
Hughes, J. (Not Participating)




                                              45